NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


State Board of Education
No. 2015-0030


                 APPEAL OF DUNBARTON SCHOOL DISTRICT
                  (New Hampshire State Board of Education)

                         Argued: September 24, 2015
                         Opinion Issued: May 13, 2016

      Sulloway & Hollis, P.L.L.C., of Concord (Edward M. Kaplan and Sarah S.
Murdough on the brief, and Mr. Kaplan orally), for Goffstown School District.


      Devine, Millimet & Branch, Professional Association, of Manchester
(Daniel E. Will and Joshua M. Wyatt on the brief, and Mr. Will orally), for
Dunbarton School District.


      Joseph A. Foster, attorney general (Brian W. Buonamano, assistant
attorney general, by brief), for New Hampshire State Board of Education, as
amicus curiae.

      DALIANIS, C.J. The Dunbarton School District (Dunbarton) appeals a
decision of the New Hampshire State Board of Education (Board) which
determined that Dunbarton is liable to the Goffstown School District
(Goffstown) for its proportional share of Goffstown’s obligation on a 20-year
construction bond approved in 2001 for renovations to the Goffstown High
School. We reverse.

I. Background

       The pertinent facts follow. Enacted in 1963, RSA chapter 195-A allows
the establishment of Authorized Regional Enrollment Area (AREA) schools. See
Laws 1963, ch. 277. The purpose of the statute is “to increase educational
opportunities within the state by encouraging the establishment of area
schools in the receiving districts which will serve the receiving district and the
sending districts throughout a natural social and economic region . . . to
permit efficient use of such area school facilities and to provide improved
instruction.” RSA 195-A:2, I (2008). The statute sets forth detailed procedures
for establishing an AREA plan, see RSA 195-A:3 (Supp. 2015), and for the
periodic review of AREA plans and withdrawal of districts from the AREA, see
RSA 195-A:14 (2008).

       Under the statute, an “‘[a]rea school’” is defined as “an authorized
regional enrollment area school, which may be elementary or secondary, and
which when approved . . . shall be the assigned school for all the resident
elementary or secondary pupils of the school districts or portions thereof within
the region which it is established to serve.” RSA 195-A:1, IV (2008). A
“‘[s]ending district’” is defined as “any school district or portion thereof which
sends its resident pupils to an area school located in a receiving district, paying
tuition therefor to the receiving district.” RSA 195-A:1, V (2008). A “‘[r]eceiving
district’” is defined as “a school district in which an area school is located.”
RSA 195-A:1, VI (2008).

       An AREA plan must include, among other things, a formula for the
calculation of tuition. RSA 195-A:3, V(d) (Supp. 2015). “‘Tuition’” is defined as
“the sum of money which each sending district is obligated to pay to the
receiving district to defray the cost of education” and “may include an annual
rental charge per pupil.” RSA 195-A:1, IX (2008). “‘Annual rental charge per
pupil’” is defined as “that additional payment included in tuition . . . which
represents a fair charge for building occupancy. It may also include a fair
charge for any debt service and reduction of principal, which may become due
between date of bond issue and date of building occupancy.” RSA 195-A:1, X
(2008).

      In 1971, Goffstown, Dunbarton, and the New Boston School District
entered into a written AREA plan pursuant to which Goffstown was designated
the receiving school district and Dunbarton and New Boston were designated
the sending school districts. The plan established an annual tuition rate that
included a rental charge of two percent. At the time the parties entered into
this AREA plan, the statute did not require that an AREA plan contain a term
of duration. See Laws 1969; 347:2.


                                        2
      In 1998, the Goffstown Building Needs Study Committee recommended a
$10 million plan for renovations and additions to the Goffstown High School
and the development of plans for an additional elementary school. The
Goffstown school board decided to delay putting the question to public vote for
one year. In 1999, a similar renovation plan was recommended by the
committee but it was defeated in March 2000. Thereafter, a High School
Building Study Committee was formed and, subsequently, it proposed an
$11,995,000 plan to renovate Goffstown High School.

       In November 2000, a written memorandum was sent on behalf of the
Goffstown School Board to the school boards of Dunbarton and New Boston,
notifying them that “the Goffstown School District will be proposing a building
project at the March 2001 School District Meeting. The total cost of the project
is $11,995,000. The Board is proposing a 20-year bond. The project
encompasses renovations and additions to the Goffstown AREA High School.”
In March 2001, Goffstown voters authorized the Goffstown School District to
issue bonds to raise $11,995,000 for the “Renovation/Addition Project” for the
Goffstown AREA High School. See RSA 195-A:7 (2008) (“[T]he construction of
additions or alterations to existing buildings, . . . shall be the responsibility of
the receiving district . . . . A receiving district may borrow money for such
purposes.”).

       In 1999, the legislature amended RSA chapter 195-A to require that
AREA plans have a minimum term of 10 years “unless otherwise provided by
mutual agreement of the school districts.” Laws 1999, 15:1. Accordingly, in
January 2004, Goffstown, Dunbarton, and New Boston agreed to a new written
AREA plan to replace the 1971 plan. The 2004 AREA plan established a term
of 10 years, with July 1, 2004 as the start date. Among other things, the plan
established an annual tuition rate that included a rental charge of two and
one-half percent effective July 1, 2005, to be recalculated based upon
appraisals of the Goffstown middle school and high school buildings
“performed every five years commencing in 2008.” The plan provided that “[o]n
the effective date of this Agreement, any former AREA agreements between
Goffstown, New Boston and Dunbarton shall become void.” In April 2004, the
Board certified that the plan was “lawfully adopted.”

       Before the 2014 expiration of the parties’ AREA plan, an AREA planning
review board, comprised of representatives from each of the three participating
school districts, reviewed the 2004 plan and discussed possible amendments to
be included in a new plan. See RSA 195-A:14, I. The review board
subsequently submitted a proposed AREA plan that, with the Board’s approval,
would be voted upon in all three districts at the 2013 annual school district
meetings. In January 2013, the Board approved the amended AREA plan. At
the same time, the Board approved a plan to form a new AREA school
designating Bow as the receiving district and Dunbarton as the sending
district. Dunbarton and Bow voters approved the Dunbarton/Bow AREA plan,


                                         3
and Dunbarton voters rejected the amended Goffstown/Dunbarton/New
Boston AREA plan.

      In January 2014, Goffstown requested a hearing before the Board to
determine Dunbarton’s remaining obligation on the 2001 bond. At a pre-
hearing conference, the parties agreed to submit memoranda on the legal issue
of whether Dunbarton “is or is not responsible for capital costs after the
expiration of the AREA Agreement.” After reviewing the parties’ written
submissions, the hearing officer determined that, upon receiving notice from
Goffstown in 2001 that it was going to renovate and make additions to the high
school and was proposing a 20-year bond to finance the project, Dunbarton
was required, pursuant to RSA 195-A:14, VI, to initiate a withdrawal study four
months before the vote or it would remain obligated on the bond.

       The hearing officer reasoned that, “[b]y initiating the withdrawal study,
Dunbarton would have put Goffstown on notice prior to the bond as to the
potential additional financial risk on the bond without Dunbarton remaining
part of the AREA.” Thus, although the 2004 AREA plan expired June 30,
2014, “Dunbarton was clearly on notice back in 2001 that there was a twenty
(20) year bond, and had the opportunity to initiate a withdrawal study at that
point in time so that Goffstown would be on notice of the possible financial
ramifications of Dunbarton withdrawing from the AREA.” Accordingly, the
hearing officer recommended that the Board find that Dunbarton remains
financially obligated with respect to the high school construction bond. The
Board voted to accept the hearing officer’s report and adopted his
recommendation. Dunbarton’s request for reconsideration was denied, and
this appeal followed.

II. Standard of Review

       RSA chapter 541 governs our review of Board decisions. See RSA
21-N:11, III (2012). Under RSA 541:13, a party seeking to set aside a decision
of the Board has the burden of demonstrating that the decision “is clearly
unreasonable or unlawful.” RSA 541:13 (2007). We will not disturb the
Board’s decision, except for errors of law, unless we are satisfied, by a clear
preponderance of the evidence before us, that it is “unjust or unreasonable.”
Id. The Board’s findings of fact are presumed prima facie lawful and
reasonable. Id. We review the Board’s rulings on issues of law de novo. See
Appeal of Hillsborough County Nursing Home, 166 N.H. 731, 733 (2014).

      To resolve the issues before us, we must engage in statutory
interpretation. The interpretation of a statute is a question of law, which we
review de novo. Favazza v. Braley, 160 N.H. 349, 351 (2010). In matters of
statutory interpretation, we are the final arbiters of the legislature’s intent as
expressed in the words of the statute considered as a whole. Id. In construing
its meaning, we first examine the language found in the statute, and when


                                        4
possible, we ascribe the plain and ordinary meanings to the words used. Id.
We interpret legislative intent from the statute as written and will not consider
what the legislature might have said or add language that the legislature did
not see fit to include. Strike Four v. Nissan N. Am., 164 N.H. 729, 735 (2013).
We interpret statutory provisions in the context of the overall statutory scheme.
Favazza, 160 N.H. at 351. Absent an ambiguity, we will not look beyond the
language of the statute to discern legislative intent. See New Hampshire Health
Care Assoc. v. Governor, 161 N.H. 378, 385 (2011).

III. RSA Chapter 195-A

      The parties agree that three statutory provisions are dispositive of the
issues raised on appeal: RSA 195-A:14, V and VI, and RSA 195-A:3, XI.
Paragraph XI of RSA 195-A:3 is part of the procedure for establishing an AREA
school. Under that procedure, a written AREA plan must be prepared and
must include, among other things, “[t]he term of the agreement, which shall be
for a minimum of 10 years unless otherwise provided by mutual agreement of
the school districts consistent with the provisions of RSA 195-A:3, XI.” RSA
195-A:3, V(n). Paragraph XI, in turn, provides that

      [a]n area plan . . . shall be valid for a minimum of 10 years unless
      otherwise provided by mutual agreement of the school districts.
      The area plan may be renegotiated at the request of a sending or
      receiving district or extended for additional 10-year periods upon a
      mutual vote of each sending and receiving school district legislative
      body 2 years prior to the expiration of the area plan.

RSA 195-A:3, XI.

       Paragraphs V and VI of RSA 195-A:14 concern the “Review of Area Plan
and Withdrawal of Districts.” RSA 195-A:14 (bolding omitted). Pursuant to
RSA 195-A:14, “[a]fter the third anniversary of the date of operating
responsibility,” either a sending or receiving district “may vote to undertake a
study of the feasibility and suitability of a withdrawal from the area.” RSA
195-A:14, III. A study committee must be formed and, within 180 days, submit
a report to the Board “that withdrawal is not feasible or suitable or a report
that includes a withdrawal plan prepared in accordance with paragraph IV.”
Id. A plan for the withdrawal of a district from an AREA must include, among
other things, “[t]he liability of the withdrawing district for its share of any
outstanding indebtedness of the area in accordance with paragraph V.” RSA
195-A:14, IV(c). Paragraph V, in turn, provides that “[e]ach withdrawing
sending district shall remain liable to the area, or to the receiving district in the
case of dissolution of the area, for a rental charge, as determined by the area
agreement, for the length of any outstanding bond issue.” RSA 195-A:14, V.




                                         5
       Under paragraph VI of RSA 195-A:14, four months before a vote on a
bond issue for construction of new facilities or additions to an AREA school, a
receiving district must notify a sending district of such pending vote, and the
sending district may thereafter “initiate a withdrawal study.” RSA 195-A:14,
VI. If the sending district does so and the voters in the sending district approve
the withdrawal plan, “the sending district shall not be further obligated to any
bonded indebtedness as a result of such bond issue.” Id.

IV. Appellate Arguments

       Dunbarton argues that RSA chapter 195-A “envisions two possible
endings to an area relationship: (1) withdrawal by one party; and (2) expiration
of the area agreement.” It contends that “[e]ach method of termination is
distinct and creates different consequences for the contracting parties.”
According to Dunbarton, withdrawal “occurs during the term of an area plan,”
and because of “the potential consequences to students of termination mid-
stream in the term of an area plan, the statute lays out a detailed and
deliberate process and requires Board input before withdrawal or dissolution
may occur.” By contrast, “[e]xpiration . . . occurs simply because an area plan
reaches its term.” That is what occurred with respect to the 2004 plan, “and
the parties neither contracted for, nor does the statute impose, any post-
termination obligations upon either party.” Thus, Dunbarton argues, “it is only
where an area relationship terminates . . . before the end of its term through
‘withdrawal’ that the statute imposes liability for payments on outstanding
bond issues” pursuant to RSA 195-A:14, V. Consequently, “[t]he Board
unlawfully and unreasonably categorized Dunbarton as a ‘withdrawing’
sending district because Dunbarton never withdrew; instead, the 2004
Contract expired by its terms and with it, any further obligation for Dunbarton
to pay Goffstown.”

       Goffstown argues that the Board “properly gave effect to the plain
language of RSA 195-A:14, VI, which sets forth the clear statutory duty of a
sending district to initiate a withdrawal study prior to a receiving district’s vote
on a bond if the sending district wishes to avoid its financial obligation for the
term of the bond.” Goffstown asserts that the statutory obligation imposed
under RSA 195-A:14, VI “was not erased by the Amended Area Plan entered
into in 2004 or the expiration of that plan in 2014.” According to Goffstown,
not only does Dunbarton’s analysis render RSA 195-A:14, VI “meaningless,” it
also “would lead to the absurd result that a receiving district could never incur
new bond indebtedness during the term of an AREA plan with the assurance
that a sending district would remain obligated for the full term of the bond.”
Goffstown argues that, under Dunbarton’s analysis, “[a] sending district could
remain silent and not initiate withdrawal, thereby leaving the false impression
that it remained committed to the bond issue, yet simply walk away at the end
of the term of the plan, leaving the receiving district the unanticipated burden
of the remainder of the entire bond obligation.”


                                         6
       After briefing and oral argument, we invited the attorney general (State)
to submit a brief as amicus curiae on behalf of the Board. The State asserts
that “[t]he Board’s interpretation [of RSA 195-A:14] is consistent with the
legislature’s intent that a receiving district be protected relative to its
investments in an area school in the event of an area dissolution.” The State
argues that, read together, RSA 195-A:14, V and VI require a sending district to
remain liable for any outstanding bond issue following the expiration of an
AREA agreement. According to the State, these two statutory provisions
“together protect the relative interests of receiving districts and sending
districts, respectively, when capital investments are made in area schools.”
Paragraph VI “protects a sending district by allowing it to withdraw from an
area if it does not wish to become liable on a bond issue being considered by
the receiving district.” Paragraph V “protects a receiving district from becoming
solely liable on an investment made in an area school established to serve
pupils from both the sending district and receiving district.” Thus, the State
argues that the phrase “‘withdrawing sending district’” should be interpreted to
include both school districts that withdraw from an AREA before the AREA
plan terminates, and those that choose not to extend an AREA plan and
instead allow it to expire. The expiration of an AREA plan, the State contends,
causes the AREA to dissolve, which, in turn, causes all of the districts to
“withdraw” from what was the AREA.

V. Analysis

       We agree with Dunbarton’s interpretation of RSA 195-A:14. The statute
sets forth two scenarios under which a sending school district may withdraw
from an AREA plan.

      First, if, after three years of operation, a school district votes “to
undertake a study of the feasibility and suitability of a withdrawal from the
area,” a study committee submits a report to the Board that includes a
“withdrawal plan,” the Board concludes that the plan meets the statutory
requirements, and the withdrawing district votes in favor of the withdrawal
plan, such vote “shall be conclusive evidence of the withdrawal of the district.”
RSA 195-A:14, III, VII. Under this circumstance, the withdrawal plan must
include “[t]he liability of the withdrawing district for its share of any
outstanding indebtedness of the area,” including “a rental charge, as
determined by the area agreement, for the length of any outstanding bond
issue.” RSA 195-A:14, IV, V.

       Second, if a sending district receives notice of a pending vote in the
receiving district on a proposed bond issue for the construction of new facilities
or additions to an AREA school, and the sending district initiates a withdrawal
study in accordance with the statutory requirements before the vote in the
receiving district, the sending district may withdraw if the voters in the sending
district approve the withdrawal plan. See RSA 195-A:14, VI. Under this


                                        7
circumstance, the sending district “shall not be further obligated to any bonded
indebtedness as a result of such bond issue.” Id.

       In contrast to those two scenarios, here, the parties’ AREA plan expired
by its express term. Although the statute requires that AREA plans contain a
term, see RSA 195-A:3, V(n), the statute does not impose any continuing
obligations upon a sending district after the expiration of an AREA plan. See
RSA 195-A:3, XI. Thus, the Board’s determination that Dunbarton was a
“withdrawing sending district” when the parties’ AREA plan expired in 2014 is
not supported by a plain reading of the statute. We will not consider what the
legislature might have said or add language to a statute that the legislature did
not see fit to include. See Strike Four, 164 N.H. at 735. The State argues that
the expiration of the AREA plan caused the “dissolution” of the AREA and,
thus, the “withdrawal” of all of the districts from the AREA. Assuming without
deciding that “dissolution” is intended to mean the same thing as “withdrawal”
under the statute, whether the Goffstown/Dunbarton/New Boston AREA
dissolved is not a determination that can be made upon this record.

       Our conclusion is also supported by the principle of statutory
construction that “the expression of one thing in a statute implies the
exclusion of another.” State v. Etienne, 163 N.H. 57, 73 (2011). The force of
this principle “is strengthened where a thing is provided in one part of the
statute and omitted in another.” 2A N. Singer & J.D. Singer, Statutes and
Statutory Construction, § 47.23, at 417 (7th ed. 2007). But for the limited
exception provided for sending districts in RSA 195-A:14, VI, the statute
specifically provides that a sending district withdrawing from an AREA plan
during the term of the plan remains obligated to pay a rental charge for the
length of any outstanding bond issue. See RSA 195-A:14, V. Had the
legislature intended to impose the same obligation upon the expiration of an
AREA plan, it would have done so expressly.

       Goffstown argues that “Dunbarton focuses on the wrong timeframe” and
ignores the “key finding” of the hearing officer that “focused on the undisputed
notice to Dunbarton of the Bond prior to the vote on the Bond in 2001, and
Dunbarton’s failure to initiate a withdrawal study prior to the vote.” Given that
the 1971 AREA plan did not contain a term of duration, Goffstown’s argument
might be persuasive had the parties not entered into a new AREA plan in 2004.
The 2004 plan between the parties, however, expressly states, in a section
titled “Outdated AREA Agreements,” that “[o]n the effective date of this
Agreement, any former AREA agreements between Goffstown, New Boston and
Dunbarton shall become void.” (Underlining omitted.) We agree with
Dunbarton that “[u]nlike withdrawal, the statute places no limitations or
conditions upon expiration, but, instead, leaves it to the parties to contract for
such contingencies.”




                                        8
       We conclude that pursuant to the plain language of the statute,
Dunbarton was not a “withdrawing sending district” when the AREA plan
between the parties expired in 2014, and, accordingly, we hold that the Board
erred as a matter of law when it found that Dunbarton remains financially
liable to Goffstown for its proportional share of the 2001 Goffstown High School
construction bond.

                                                   Reversed.

      HICKS, CONBOY, and BASSETT, JJ., concurred; LYNN, J., dissented.

      LYNN, J., dissenting. Although I agree that the majority’s construction of
the pertinent provisions of RSA chapter 195-A is a reasonable one, I am not
persuaded that its construction is consistent with how the legislature really
intended the pertinent provisions to operate. Therefore, I respectfully dissent.

       It is a fundamental principle of statutory construction that we “do not
construe statutes in isolation; instead, we attempt to do so in harmony with
the overall statutory scheme.” Holt v. Keer, 167 N.H. 232, 241 (2015)
(quotation omitted). “When interpreting two statutes that deal with a similar
subject matter, we construe them so that they do not contradict each other,
and so that they will lead to reasonable results and effectuate the legislative
purpose of the statutes.” Id. (quotation omitted). We presume that the
legislature would not pass an act that would lead to an absurd or illogical
result. See Simpson v. Young, 153 N.H. 471, 475 (2006).

       RSA 195-A:14, V imposes upon a sending school district that withdraws
during the term of an AREA plan a rental charge for the length of any
outstanding school construction bond undertaken by the receiving school
district. See RSA 195-A:14, V (2008) (a withdrawing sending district shall
remain liable for a rental charge, as determined by the AREA agreement, for
the length of any outstanding bond issue); IV(c) (2008) (a withdrawal plan shall
include the liability of the withdrawing district for its share of any outstanding
indebtedness in accordance with paragraph V). The statute creates an
exception to the requirements of paragraph V, however, by allowing a sending
district, upon receiving notice from the receiving district of a pending vote on a
school construction bond, to withdraw from the AREA and, thereby, avoid
incurring any obligation on that bond. See RSA 195-A:14, VI (2008) (“the
sending district shall not be further obligated to any bonded indebtedness” if
the voters in the sending district approve the withdrawal plan).

       The majority accepts Dunbarton’s argument that because it terminated
its relationship with the AREA plan as a result of the expiration of the plan, it
is not a “withdrawing sending district” within the meaning of RSA 195-A:14, V,
and thus is not liable under that section of the statute “for a rental charge . . .
for the length of any outstanding bond issue.” RSA 195-A:14, V. Dunbarton


                                         9
concedes, however, that, even under this construction of the statute, it was
liable to Goffstown for the “annual rental charge” specified in the AREA plan for
the period of time during which the plan was in effect, that is, the period before
the 2014 expiration of the agreement. See RSA 195-A:1, IX, X (2008) (defining
the terms “tuition” and “annual rental charge per pupil,” respectively, for
purposes of RSA chapter 195-A). Thus, if Dunbarton’s construction of the
statute is correct, one has to assume that the legislature contemplated that, if,
in response to notification from a receiving school district of its intention to
incur bonded indebtedness that extends beyond the expiration of the existing
AREA plan, a sending school district takes no action, i.e., does not initiate a
withdrawal study pursuant to RSA 195-A:14, VI, the receiving district will be
deemed to have accepted the risk that, at the expiration of the term of the plan,
the receiving district will bear the entire cost of the bonded indebtedness for
the period after the agreement expires. But if the legislature was willing to
impose this risk upon receiving school districts, it is hard to imagine what
purpose is served by imposing upon a sending district liability for the full term
of the bond if the sending district withdraws before the term of the plan expires
(although not in accordance with RSA 195-A:14, VI).

       In short, no reason is apparent as to why the sending district’s
withdrawal before the expiration of the plan should extend its liability beyond
the expiration of the plan. Because such a withdrawal would not expose a
receiving district to any greater post-expiration risk than would result from a
sending district’s nonrenewal of the plan upon its expiration, there is no logical
reason why the legislature would not have been content to impose liability for
bonded indebtedness upon a withdrawing school district in this circumstance
only for the period between the date of its withdrawal and the expiration of the
term of the plan. To construe the statute in the fashion Dunbarton advocates,
and the majority accepts, imposes, in effect, punitive consequences upon a
sending district that withdraws — other than in compliance with RSA 195-
A:14,VI — prior to the expiration of the term of the AREA plan. Although this
construction of the statute does not seem to me to ring true, it is the only
construction Dunbarton and the majority can place upon RSA 195-A:14, V if
this statute is to be given any operative effect at all under their view of how the
statutory scheme operates.

       On the other hand, if — as I believe should be the case — the phrase
“withdrawing sending district” is construed so as to include a sending school
district that terminates its participation in the AREA plan for any reason,
whether as a result of a mid-term withdrawal or the expiration of the term
without renewal, then there is no need for the awkward construction of RSA
195-A:14, V produced under the majority view. Under my reading, RSA
195-A:14, V and VI operate in tandem. When a receiving district notifies a
sending district of its intent to incur bonded indebtedness, the sending district
has two choices: it can initiate a withdrawal study under section VI and, if it
withdraws from the AREA, have no liability for such indebtedness after the


                                        10
withdrawal; or it can decline to withdraw pursuant to section VI, in which case
it will remain liable for its share of any outstanding indebtedness for the length
of the bond issue pursuant to section V. This construction does not seem to
me to be unfair to sending school districts, as Dunbarton argues, since a
sending district that receives notice of a proposed bond issue by a receiving
district that contains a term extending beyond the expiration of the current
AREA plan can insist, as a condition of not exercising its withdrawal rights,
that the terms of the plan be extended to cover the length of the bond.

       I acknowledge that the construction of the statute I advocate, which
treats the expiration of a plan as a “withdrawal” under RSA 195-A:14, V, places
a different meaning on the term “withdrawal” than it is given under other
subsections of RSA 195-A:14 (2008) (no party asserts, for example, that before
a plan can expire at the end of its term a “withdrawal” feasibility study must be
conducted under RSA 195-A:14, III), and that this is arguably at odds with one
of our rules of statutory construction. See Appeal of Denton, 147 N.H. 259,
260 (2001) (“Words used with plain meaning in one part of a statute are to be
given the same meaning in other parts of the statute, unless a contrary
intention is clearly shown.” (quotation omitted)). However such rules are
intended as interpretative guideposts only, which must give way in the face of
other indicia, as exists here, that such rules do not produce a logical outcome.
See Ruel v. N.H. Real Estate Appraiser Bd., 163 N.H. 34, 39 (2011) (stating that
the court will not interpret statutory language in a literal manner when such a
reading would lead to an absurd or illogical result). Moreover, because,
regardless of whether the reason is mid-term discontinuance or discontinuance
at the end of the term, a sending school district that stops educating its
children at the receiving district’s schools can logically be understood to have
“withdrawn” from those schools, it is readily understandable that the
legislature would use that term in a generic sense in RSA 195-A:14, V to
capture both situations. See Webster’s Third New International Dictionary
2626 (unabridged ed. 2002) (defining “withdrawal” as “the act of drawing
someone or something back from or out of a place or position”).

      For the reasons stated above, I respectfully dissent. I also add one final
point, as to which I feel confident both the majority and I agree: because the
statutory provisions at issue are susceptible to two plausible but conflicting
interpretations, the legislature should clarify their meaning so as to avoid
uncertainty in this important area of law.




                                       11